In a matrimonial action in which the parties were divorced by judgment entered January 17, 2002, the plaintiff mother appeals from an order of the Supreme Court, Nassau County (Marano, J.), dated December 21, 2002, which, inter alia, denied her cross motion for permission to relocate with the parties’ son to Florida.
Ordered that the order is affirmed, with costs.
When reviewing a custodial parent’s request to relocate, the court’s primary focus must be the best interests of the child (see Tropea v Tropea, 87 NY2d 727, 739 [1996]; Kime v Kime, 302 AD2d 564 [2003]; Miller v Pipia, 297 AD2d 362, 365-366 [2002]). Here, contrary to the plaintiffs contentions, the record provides a sound and substantial basis for the Supreme Court’s determination that she should remain in New York and not relocate to Florida with the parties’ son. Krausman, J.P., Luciano, Townes and Rivera, JJ., concur.